DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made in the receipt of the amendment filed November 24, 2021.  The amendment has been approved for entry.
Allowable Subject Matter
Claims 1, 3-5, 10, and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to anticipate or render obvious a rebound spring structure comprising an other side holding member, the other side holding member includes a facilitating part, the facilitating part includes a plurality of recesses formed on a surface facing direct opposite to the spring, the plurality of recesses being configured to function as an oil reservoir in a state where a maximum compressive load is applied to the spring and being provided in a circumferential direction of the other-side holding member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
November 30, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657